849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank HULEN and Wilma Lesnansky, Plaintiffs-Appellees,v.Earlene POLYAK, Defendant-Appellant,Earlene POLYAK, Plaintiff-Appellant,v.Frank HULEN and Wilma Lesnansky, Defendants-Appellees.
Nos. 87-6267, 87-6268.
United States Court of Appeals, Sixth Circuit.
June 16, 1988.

Before MILBURN, RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This pro se litigant appeals two district court judgments dismissing two actions for failure to prosecute.  Fed.R.Civ.P. 41(b).  Appellant has filed a motion to stay pending these appeals.  These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon review, we conclude that in these cases, appellant seeks to relitigate issues concerning the partition of the Tennessee property which were already the subject of a final state court judgment.  Therefore, appellant's suit (87-6268) and the one she sought to remove to federal court (87-6267) are barred by principles of res judicata.


3
A federal court must afford the same res judicata effect to Tennessee state court judgments as would the Tennessee courts.  28 U.S.C. Sec. 1738;  Migra v. Warren City School Dist. Bd. of Educ., 465 U.S. 75 (1984);  Whitfield v. City of Knoxville, 756 F.2d 455, 459 (6th Cir.1985).  Under Tennessee law, the doctrine of res judicata will bar consideration of all claims which were or reasonably could have been litigated by the parties in the state court action.   American Nat'l Bank & Trust Co. v. Clark, 586 S.W.2d 825, 826-27 (Tenn.1979);  National Cordova Corp. v. City of Memphis, 380 S.W.2d 793, 798 (Tenn.1964).  Therefore, the instant lawsuits were clearly barred as they sought to relitigate issues which were or could have been fairly litigated in the previous state court litigation.


4
Accordingly, we hereby deny the motion to stay and affirm the judgments of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.